—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Rappaport, J.), dated December 4, 1998, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants failed to present admissible evidence showing that the plaintiffs action had no merit (see, CPLR 3212 [b]; *584Pringle v New York City Hous. Auth., 260 AD2d 623). Accordingly, the Supreme Court properly denied their motion for summary judgment dismissing the complaint. Mangano, P. J., Ritter, Joy, McGinity and Smith, JJ., concur.